Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Eriksson (US 8,959,518 B2).
As to claim 1, Eriksson teaches   a scheduler system to determine a schedule, the scheduler system comprising:
at least one first memory device;
processing circuitry coupled to the at least one first memory device, the processing circuitry (the processor and the memory may be supplemented by, or incorporated in special purpose logic circuitry) to:
determine feature values (current time) of features of a task based on a predefined mapping of the features to feature values in a first memory' device of the at least one first memory device (wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4);
determine, by a supervised machine learning model (scheduler evaluator 136 may be configured to evaluate the corresponding schedules 116, in accordance with relevant scheduling rules/algorithms, in order to determine an actual schedule instance for each task to be executed. In this way, the scheduler entries 118 may be populated with specific instances of schedules and associated upcoming invocations for tasks  and based on a first current time (time stamp)  and the feature values (current time), a likelihood the resource will successfully complete the task within a time window (selected time window) (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4 ); and
schedule the task to be performed by the resource based on the determined likelihood (in response thereto, sort the upcoming task invocation according to actual scheduled task invocations within the selected time window as to resolve any discrepancies, claims 1-4).


As to claim 17, Eriksson teaches   a method of scheduling a resource to perform a task by a scheduler system, the method comprising:

determine feature values (current time) of features of a task based on a predefined mapping of the features to feature values in a first memory' device of the at least one first memory device (wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4);
determine, by a supervised machine learning model (scheduler evaluator 136 may be configured to evaluate the corresponding schedules 116, in accordance with relevant scheduling rules/algorithms, in order to determine an actual schedule instance for each task to be executed. In this way, the scheduler entries 118 may be populated with specific instances of schedules and associated upcoming invocations for tasks to be executed, col. 6, lines 40-50) and based on a first current time (time stamp)  and the feature values (current time), a likelihood the resource will successfully complete the task within a time window (selected time window) (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map  ); and
schedule the task to be performed by the resource based on the determined likelihood (in response thereto, sort the upcoming task invocation according to actual scheduled task invocations within the selected time window as to resolve any discrepancies, claims 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ethriksson (US 8,959,518 B2) in view of Henry (US 2018/0082002 A1).

As to claim 6, Ethriksson does not teach the processing circuitry' is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood. However, Henry teaches the processing circuitry' is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood (modeling can be implemented in offline optimization planning and scheduling tools. Changes to modeling can be suitable, for example, to accommodate more stringent product specifications and increasingly diverse raw material supplies. A multi-step work process can be employed to derive robust sub-models and larger predictive models from detailed, kinetic reference models. Sub-models can be developed for potentially any unit within the plant or refinery. Exemplary more detailed models can result in more accurate predictions of outputs, such as conversion unit product yields and qualities, over a wider range of inputs, such as feed composition and operating space, compared to conventional models, paragraphs [80]-[83]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the processing circuitry' is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood as taught by Henry into Ehtriksson to validating and adjusting a predictive model, for example, a predictive model for enhancing feedstock selection, production, planning, and operation of a plant or refinery.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ethriksson (US 8,959,518 B2) in view of Dayness (US 2002/0133527 A1).
As to claim 9, Ethriksson teach a fourth memory device including the likelihood indexed by task identification stored thereon, the fourth memory device local to the processing circuitry. However, Dayness teaches a fourth memory device including the likelihood indexed by task identification stored thereon, the fourth memory device local to the processing circuitry  (the system indexes the task class mirror table using a task identifier ([18]-[20]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the processing circuitry' is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood as taught by Dayness into Ehtriksson to allow the size of task class mirror table  can be dynamically adjusted during operation. 

Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ethriksson (US 8,959,518 B2) in view of Lloyd (US 2009/0248492 A1).
As to claim 14, Ethricksson teaches a non-transitory machine-readable medium including, the operation comprising:
determine feature values (current time) of features of a task based on a predefined mapping of the features to feature values in a first memory' device of the at least one first memory device (wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4);
determine, by a supervised machine learning model (scheduler evaluator 136 may be configured to evaluate the corresponding schedules 116, in accordance with relevant scheduling rules/algorithms, in order to determine an actual schedule instance for each task to be executed. In this way, the scheduler entries 118 may be populated with specific instances of schedules and associated upcoming invocations for tasks to be executed, col. 6, lines 40-50) and based on a first current time (time stamp)  and the feature values (current time), a likelihood the resource will successfully complete the task within a time window (selected time window) (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4 ); and
in response thereto, sort the upcoming task invocation according to actual scheduled task invocations within the selected time window as to resolve any discrepancies, claims 1-4).

Ethricksson does not teach instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler. However, Lloyd teaches instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler (monitoring the management of a sales lead by a user (e.g., sales person). For example, tool 16 may include instructions for monitoring the timeliness of a user in responding to sales lead inquiries. If the user does not respond to the inquiry according to the schedule (e.g., by placing a telephone call or sending an electronic mail message), a notification may be sent to a supervisor or manager regarding the user's tardiness. In this way, efficient and productive sales lead management may be further achieved, paragraphs [44]-[46]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler as taught by Dayness into Lloyd to provide efficient and productive sales lead management may be further achieved.

As to claim 10, Lloyd teaches the schedule is a call schedule for sales call resources to place calls to product sales leads (monitoring the management of a sales lead by a user (e.g., sales person). For example, tool 16 may include instructions for monitoring the timeliness of a user in responding to sales lead inquiries. If the user does not respond to the inquiry according to the schedule (e.g., by placing a telephone call or sending an electronic mail message), a notification may be sent to a supervisor or manager regarding the user's tardiness. In this way, efficient and productive sales lead management may be further achieved, paragraphs [44]-[46]).

As to claim 11, Lloyd teaches   wherein the features include phone call features indicating lead information features gathered on prior calls placed to the product sales leads (What is important, however, is to effectively follow up with these customers particularly when the customer interest in a product appears to be high. For example, in the automobile industry, 55% of all consumers who shopped for a vehicle online ultimately ended up purchasing a vehicle. More specifically, 24% of these online vehicle shoppers purchased a vehicle within 10 days of shopping online while 32% purchased a vehicle within 90 days of shopping online. While these statistics are significant, they can be improved. Thus, what is needed is a tool that can manage and optimize customer management through timely and proper follow up particularly with customers showing keen interest in a product, paragraphs [20]-[24]), the lead information features indicating information of the product sales leads (the sales lead identifier is a score of market readiness to purchase. In other .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ethsson (US 8,959,518 B2) in view of in view of Thin (2017/0076198 A1).
	As to claim 13, Ethsson does not teach the machine learning model includes a gradient boost tree model. However, Ehsson machine learning model includes a gradient boost tree model teaches (learning models includes a first learning model that is a gradient boosted decision tree (GBDT) model, claims [12]-[14]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler as taught by Thin into Ethsson to allow refine machine learning models and to evaluate the efficacy of the machine learning models.
Allowable Subject Matter
Claims 2-5, 7-8, 12, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195